ICJ_015_Ambatielos_GRC_GBR_1952-07-01_JUD_01_PO_04_FR.txt. OPINION DISSIDENTE DE M. BASDEVANT

A mon grand regret, je ne puis me rallier que partiellement au
dispositif de l'arrêt et, comme mon dissentiment porte aussi sur la
manière dont procède la Cour pour arriver à sa décision, je crois
devoir exposer l'essentiel des motifs de mon opinion et les conclu-
sions que je tire de ces motifs.

*
* *

Le Royaume-Uni a opposé une exception d'incompétence à la
requête présentée par le Gouvernement hellénique le 9 avril 1951.
Cette exception d’incompétence a été énoncée en une formule
hrève mais de portée très large par l'agent du Royaume-Uni à
l'audience de la Cour du 17 mai 1952. Le développement des
débats a fait apparaître que cette exception d’incompétence
s'est opposée à une double demande du Gouvernement hellénique.
Celui-ci demandait à la Cour, d’une part, de statuer au fond sur
une réclamation de ce gouvernement au sujet du traitement infligé
par les autorités britanniques au sieur Ambatielos, d’autre part,
de statuer sur l'obligation de soumettre cette même réclamation
à l'arbitrage prévu par le protocole du 10 novembre 1886.

C'est dans cet ordre qu'il convient d'examiner la valeur de
l'exception préliminaire opposée par le Royaume-Uni. En effet,
si la Cour se dit compétente pour connaître elle-même de la récla-
mation Ambatielos et ainsi en retient l'examen, la demande tendant
à faire dire que cette même réclamation doit être soumise à l’arbi-
trage prévu par le protocole de 1886 devient sans objet et, par
suite, la contestation de compétence qu'elle a fait surgir n’a plus
à être retenue.

* * *

Selon le principe affirmé par la Cour en d’autres affaires (C. I. J.
Recueil 1949, pp. 177-178, et 1950, p. 71) et qui n’est pas contesté
en l'espèce, la juridiction de la Cour repose sur le consentement
des Etats qui sont parties au différend. En conséquence, et aucun
compromis n’ayant été conclu, il faut s’attacher ici à l’article 29
du traité du 16 juillet 1926 entre la Grèce et le Royaume-Uni,
seul texte qui ait été invoqué comme attribuant, entre ces deux
Etats, juridiction à la Cour permanente de Justice internationale :
cette attribution de compétence s’étend aujourd'hui à la Cour
internationale de Justice par l'effet de l’article 37 du Statut de
la Cour.

45
67 OPINION DISSIDENTE DE M. BASDEVANT

L'article 29 du traité de 1926 confère juridiction à la Cour pour
connaître de tout différend pouvant s'élever entre les Parties
contractantes «au sujet de l’exacte interprétation ou appli-
cation d’une des dispositions du présent traité ». Les faits dont le
Gouvernement hellénique entend faire apprécier par la Cour la
conformité ou non-conformité aux obligations internationales du
Rovaume-Uni sont antérieurs au traité de 1926. La valeur des
griefs que le Gouvernement hellénique entend tirer de ces faits
ne saurait être appréciée sur la base d'obligations résultant du
traité de 1926. Ces griefs sont donc hors du domaine d’application
de l’article 29 : celui-ci ne fournit pas à la Cour un titre qui l’autorise
à en connaître.

Le fait que le traité de 1926 contiendrait des dispositions plus
ou moins analogues à celles du traité de 1886 ne saurait rendre
les dispositions du traité de 1926 applicables à des faits antérieurs
à l’entrée en vigueur de ce traité et, par suite, étendre à ceux-ci
l'effet de l'article 29, seul texte attribuant juridiction à la Cour.

La déclaration qui fait suite au traité de 1926 confirme l'évidence
de cette conclusion. Cette déclaration vise les différends concer-
nant la validité de réclamations fondées sur le traité de 1886. Le
Gouvernement hellénique soutient que la réclamation Ambatielos
rentre dans les réclamations que vise la déclaration de 1926 ; sans
qu'il v ait à se prononcer sur le bien-fondé de cette affirmation,
il suffit de constater que la déclaration prescrit pour le règlement
des différends relatifs à de telles réclamations la procédure arbi-
trale prévue par le protocole de 1886; elle ne substitue pas à
celle-ci la procédure judiciaire devant la Cour. Aussi bien, la légation
de Grèce à Londres énonçait dans une note du 6 août 1940 : « The
Arbitral Committee provided for by the final Protocol of the Greco-
British Commercial Treaty of 1886 is the only competent authority
in the matter. »

La Cour n’a donc pas juridiction pour connaître au fond de la
réclamation Ambatielos telle qu’elle est décrite sous le numéro 1)
dans les conclusions présentées au nom du Gouvernement hellé-
nique à l'audience du 17 mai.

*
* *

Incompétente pour connaître de la réclamation hellénique
concernant le traitement subi par Ambatielos, la Cour se trouve
en face d'un autre aspect du différend. Le Gouvernement hellé-
nique a demandé que l'affaire Ambatielos fût soumise à la procé-
dure arbitrale prévue par le protocole de 1886 ; le Gouvernement
du Royaume-Uni s’y est refusé. Le Gouvernement hellénique a
alors demandé à la Cour de dire que cette procédure arbitrale
devait recevoir application en l’espèce. Ce second différend portant

46
68 OPINION DISSIDENTE DE M. BASDEVANT

donc sur l'existence, en l'espèce, d’une obligation de recourir à
la procédure arbitrale du protocole de 1886 a été diversement
énoncé au cours de la procédure et la compétence de la Cour pour
en connaître a été contestée par le Royaume-Uni. La Cour doit,
en conséquence, déterminer si elle a compétence pour statuer sur
ce point.

Dans les conclusions de son contre-mémoire, le Royaume-Uni a
adopté, pour énoncer son exception d’incompétence, une formule
abstraite. La Cour ne peut pas s’y arrêter. Elle est saisie d’une
demande concrète, celle de faire dire s’il existe, à la charge du
Rovaume-Uni, l'obligation d’accepter que la réclamation hellé-
nique concernant l'affaire Ambatielos soit soumise à l'arbitrage.
La Cour doit déterminer si elle a compétence pour décider sur
l'existence de semblable obligation en l'espèce.

L'obligation que le Gouvernement hellénique entend faire
proclamer en l’espèce trouve sa source dans le protocole de 1886,
qui prescrit de soumettre à une commission d'arbitrage constituée
à cet effet dans chaque cas par les deux gouvernements les diffé-
rends qui viendraient à surgir entre eux au sujet de l'interprétation
ou de l'exécution du traité de 1886 ou des conséquences d’une viola-
tion de ce traité. Le Gouvernement hellénique a demandé que sa
réclamation en l'affaire Ambatielos fût soumise à l’arbitrage ; le
Gouvernement du Rovaume-Uni s’v est refusé et, ainsi, la clause
d'arbitrage du protocole de 1886 n’a pas joué.

On s'est trouvé là en présence d’une lacune dans le mécanisme
d'une clause d'arbitrage, lorsque celle-ci — comme c’est fréquem-
ment le cas — nécessite le concours des deux États en litige pour
la mise en jeu de cette clause :-ici, ce concours était nécessaire
pour la constitution de la commission arbitrale. Lorsqu'un des
Etats estime que l’on n’est pas dans un cas où il a lieu à arbitrage,
le fonctionnement de la clause d'arbitrage devient impossible.
Cette lacune, qui se rencontre aussi pour d’autres dispositions
conventionnelles, s’est révélée en d'autres circonstances que celles
de la présente affaire. On a cherché parfois à y pourvoir. Une
tentative en ce sens a été faite dans l’article 53 de la convention I
de La Haye du 18 octobre 1907, disposition dont, d’ailleurs,
certains Etats, et parmi eux la Grèce, ont écarté l’effet à leur égard
en v faisant une réserve.

Le protocole de 1886 laisse ouverte cette lacune. Il n’y apporte
par lui-même aucun remède. Le Gouvernement hellénique estime
qu'un remède à cette situation a été apporté par l’article 29 du
traité de 1926 et la déclaration qui fait suite à ce traité en ce que
la Cour aurait, en vertu de ces textes, compétence pour dire si
la réclamation Ambatielos doit être soumise à arbitrage par appli-
cation du protocole de 1886. Selon cette thèse, l’article 29 et la
déclaration de 1926 auraient tacitement assorti l'engagement
d'arbitrage, pris en 1886, d’une clause complémentaire conférant

47
69 OPINION DISSIDENTE DE M. BASDEVANT

juridiction à la Cour pour statuer sur les différends pouvant surgir
au sujet de l'interprétation ou de l'application de la clause d’arbi-
trage du protocole de 1886.

La déclaration de 1926 dispose que tout différend pouvant
s'élever entre les deux gouvernements quant à la validité de récla-
mations au nom de personnes privées fondées sur les dispositions
du traité de 1886 « sera, à la demande de l'un des deux gouverne-
ments, soumis 4 arbitrage conformément aux dispositions du proto-
cole du 10 novembre 1886 ». L’article 29 du traité de 1926 confére
juridiction à la Cour pour connaître des différends relatifs à l’inter-
prétation ou application «des dispositions du présent traité ».
Il a été soutenu, au nom du Gouvernement hellénique, que la
déclaration de 1926 était une partie intégrante du traité du même
jour, que ce qu'elle énonce devait être considéré comme une dispo-
sition de ce traité, qu’en conséquence un différend sur l’interpré-
tation ou application de la déclaration relevait de la clause de
juridiction énoncée dans l’article 29 et qu’ainsi était ouverte la
voie pour admettre la compétence de la Cour pour connaître de
l'interprétation ou application de la clause d'arbitrage énoncée
dans le protocole de 1886 et rappelée dans la déclaration de 1926.

A la base de cette argumentation se trouve l’idée que la décla-
ration est partie intégrante du traité de 1926, qu’elle en constitue
une disposition. Si cette proposition n’est pas admise, toute l’argu-
mentation qu'on en prétend tirer tombe, car ladite déclaration
ne fait aucune mention de la Cour, ne lui attribue directement
aucune juridiction.

En vue de déterminer si la déclaration fait ou non partie du
traité, les Parties ont amplement discuté au sujet des aspects
extérieurs que présente celle-ci par rapport au traité de 1926, des
mentions qui ont pu être faites de l’un et de l’autre et de la place
à eux attribuée dans des documents qui s’y rapportent. Pour
apprécier la portée qu’il convient de reconnaître à tel ou tel élément
de cet ordre, une observation préliminaire doit être faite.

La rédaction et la signature d’un accord international sont les
actes par lesquels s’énonce la volonté des Etats contractants ; la
ratification est l'acte par lequel la volonté ainsi exprimée est
confirmée par l'autorité compétente en vue de lui donner force de
droit. Tous ces actes concernent la substance même de l'accord
international. Mais la constatation de ces actes dans les instru-
ments qui leur donneront un aspect extérieur comporte des opéra-
tions matérielles d'écriture, d'impression, de remise d’une partie
à l'autre, etc., opérations qui ne contribuent pas à la formation
de la volonté des États contractants ; le plus souvent, ceux qui
ont compétence pour former, exprimer ou confirmer cette volonté
ne participent pas à ces opérations matérielles ; celles-ci revêtent
souvent des formes empruntées à la tradition, suivies scrupuleuse-

48
70 OPINION DISSIDENTE DE M. BASDEVANT

ment et, par suite, aveuglément par les fonctionnaires chargés de
cette besogne matérielle. On ne saurait attribuer aux détails de
forme qui se superposent ainsi à l'opération juridique de conclu-
sion du traité une influence déterminante quand il s’agit de dis-
cerner, dans le doute, le sens réel de l'accord intervenu, le caractere
que les parties ont entendu donner à tel ou tel accord intervenu
entre elles.

C'est à la lumière de ces observations qu'on doit apprécier la
portée qu’il convient d’attacher à telle ou telle expression employée,
à telle ou telle forme suivie, lorsqu'on se propose de déterminer
si la déclaration de 1926 doit être considérée comme constituant
une disposition du traité du même jour.

À cet égard, il est de particulière importance que ce sont ceux
qui avaient mission d'exprimer la volonté des Etats qui ont eux-
mêmes choisi d’emplover dans l'article 29 l’expression « disposi-
tions du présent traité » et non une expression plus large. Ce sont
eux qui ont choisi de donner à leur accord touchant les réclama-
tions basées sur le traité de 1886 la forme d’une disposition distincte
et non d'un article du traité du même jour, qui lui ont donné le
titre de déclaration et non celui d'article additionnel, qui ont jugé
à propos de la revêtir, distinctement du traité, de leurs propres
signatures et de n'en faire aucune mention dans le traité, à la
différence de ce qu'ils faisaient pour le tableau qui la précède.
Tout cela, pour la raison ci-dessus indiquée, est de plus d’impor-
tance pour déterminer le caractère de cette déclaration que le
fait que celle-ci s'est trouvée imprimée à la suite du traité et du
tableau, dans le même fascicule et avec la même pagination,
détails matériels qui, avec d’autres de même nature, sont dus à
des collaborateurs qui, à la différence des plénipotentiaires,
n'étaient pas chargés d'élaborer et d’énoncer la volonté des parties
contractantes.

De même, lorsqu'ils ont signé leurs instruments de ratification,
actes par lesquels ils confirmoient l'accord intervenu entre leurs
plémipotentiaires respectifs et donnaient un caractère définitif à
la déclaration de volonté des Etats contractants, le président de la
République grecque et le roi du Rovaume-Uni ont entendu
uniquement confirmer ce qui avait été énoncé par leurs pléni-
potentiaires. Ils n’ont pas attaché leur pensée a des détails
souvent superflus ou inexacts que des collaborateurs, n’avant
pas qualité pour interpréter, compléter ou rectifier la pensée de
leur souverain, empruntaient à des formulaires par eux tradition-
nellement et aveuglément suivis.

L'examen des divers éléments invoqués de part et d'autre, s’il
est effectué avec ie souci de retenir ce qui est de nature à faire
apparaitre l'intention de ceux qui seuls avaient qualité pour
énoncer la volonté de leurs gouvernements respectifs, sans se
laisser troubler par ce qui est extérieur à la formation de cette
49
71 OPINION DISSIDENTE DE M. BASDEVANT

volonté, conduit à considérer la déclaration comme un acte distinct
du traité, non comme une clause ou disposition du traité lui-même,
et à lire l’article 29 tel qu’il est écrit, c’est-à-dire comme donnant
juridiction à la Cour pour les différends relatifs à l'interprétation
ou à l'application des « dispositions du présent traité » sans sub-
stituer, par voie d'interprétation, à ces mots parfaitement clairs,
ceux de « dispositions sur lesquelles les parties se sont mises d’ac-
cord en date de ce jour » ou quelque autre formule équivalente et
de moindre précision.

Ce caractère indépendant de la déclaration apparaît aussi nette-
ment si, se dégageant des particularités de forme ou des détails
de présentation, on considère le fond des choses en vue de déter-
miner si, malgré sa présentation séparée, la déclaration ne constitue
pas une sorte de disposition complémentaire du traité à laquelle
eût convenu la dénomination d'article additionnel : méthode qu'a
suivie Max Huber dans son Rapport sur les réclamations britan-
niques contre l'Espagne, quand il a eu à déterminer le caractère
indépendant d’un accord qu'il avait à interpréter (Recueil des
Sentences arbitrales, 11, pp. 632-633).

La déclaration n’explique aucune clause du traité. Elle n'en
explique pas davantage l'effet général qui serait, a-t-on prétendu,
l’abrogation du traité de 1886 par le traité de 1926. En effet, non
seulement le traité de 1926 ne contient aucune disposition abro-
geant le traité de 1886, mais ce traité n’opére pas non plus abro-
gation tacite du traité de 1886, Le traité de 1886 a perdu vigueur
non par l'effet d’une abrogation qui n’a été ni exprimée ni sous-
entendue par le traité de 1926, mais par l'effet de la dénonciation
dont il a été l'objet, de la part du Gouvernement hellénique, le
3 mars 1919. La date d'échéance de cette dénonciation a fait
l'objet de plusieurs prorogations et a été finalement fixée à la
date de l'entrée en vigueur du nouveau traité. L'entrée en vigueur
du traité de 1926 a constitué ainsi une date adoptée de part et
d'autre pour l'échéance de l'effet juridique de la dénonciation
antérieurement effectuée ; elle n'est pas la source juridique de
l'extinction du traité de 1886: celle-ci reste la conséquence de
la dénonciation dont ce traité a été l’objet.

En conséquence, la déclaration de 1926, envisagée quant au fond,
ne constitue pas un acte explicatif du traité de 1926, mais un
accord réglant un effet de la caducité du traité de 1886, caducité
résultant elle-même de la dénonciation dont ce traité a été l’objet.
Dans le fond, plus nettement encore que dans la forme, la déclara-
tion se sépare du traité. Elle ne peut être considérée comme, ni
même assimilée à une disposition de ce traité. En conséquence,
la clause de juridiction insérée dans l’article 29 du traité ne s’y

applique pas.

50
72 OPINION DISSIDENTE DE M. BASDEVANT

La déclaration de 1926 répond à l'intention de maintenir, à
l'égard des réclamations qui y sont visées, le régime antérieur
résultant, pour le fond, du traité de 1886, et, pour la procédure de
règlement des différends, du protocole de 1886 auquel il est fait
expressément référence. Le régime antérieur est maintenu tel quel,
avec ses avantages et ses inconvénients. L’inconvénient qu'il
présentait (mise en échec possible de la clause d'arbitrage) n’est
apparu que plus tard. Rien ne montre qu’en 1926 on ait songé à
y pourvoir pour ce qui est des réclarnations relevant du traité
de 1886. Si l’on y avait songé, on n'aurait certes pas adopté un
système consistant, d’une part, à charger la Cour de régler le
différend venant à surgir sur le point de savoir si, dans une espèce
donnée, l'obligation d’arbitrage existe, d'autre part, à maintenir
la procédure arbitrale devant une commission arbitrale désignée
ad hoc pour trancher le difiérend principal portant sur le bien-
fondé de la réclamation. On eût plutôt songé à substituer pour
le tout la juridiction de la Cour à la procédure arbitrale prévue
en 1886. On ne l’a pas fait. On ne peut attribuer aux rédacteurs
de la déciaration l'intention, qu'ils n’ont nullement exprimée, de
consacrer un système aussi compliqué et dont aujourd’hui aucune
des Parties ne souhaite l'application.

Il faut donc reconnaître que la déclaration a laissé les récla-
mations qu'une Partie entend fonder sur le traité de 1886 en l’état
du droit qui les régissait auparavant. Elle a laissé subsister la
lacune que comportait, pour son fonctionnement, la clause d’arbi-
trage du protocole de 1886. En l'état du développement du droit
international à cette époque et étant donné qu’en 1926 aucun
des deux États n'avait souscrit la déclaration concernant la juri-
diction obligatoire de la Cour, cela n’a rien de surprenant. La
Cour n’a donc pas juridiction pour connaître d’un différend portant
sur l'existence, dans un cas donné, de l'obligation de recourir à
l'arbitrage en exécution du protocole de 1886. En d’autres termes,
l'article 29 du traité de 1926 m’apparait comme inapplicable à
un tel différend.

Au surplus, si l’on admet que la déclaration est une disposition
du traité de 1926, cela autorise à dire que la Cour est compétente
pour connaître d’un différend concernant l'interprétation ou appli-
cation de la déclaration : dans la présente affaire, cela autorise la
Cour à statuer sur la prétention britannique de refuser à la récla-
mation Ambatielos le bénéfice de la déclaration pour le motif que
cette réclamation n'aurait pas été présentée avant ladite déclara-
tion.

Mais décider sur ce point ne suffit pas à résoudre la question
de savoir s'il existe une obligation de soumettre à arbitrage la
réclamation Ambatielos. Une telle obligation, si elle existe, résulte
du traité et du protocole de 1886: le différend concernant

st
73 OPINION DISSIDENTE DE M. BASDEVANT

l'existence, en l'espèce, de cette obligation est un différend concer-
nant l'interprétation et l'application de ce traité et de ce proto-
cole. Or, l’article 29 n'a pas donné à la Cour compétence pour
connaître d’un différend qui, dans la mesure actuellement
envisagée, porte exclusivement sur l'interprétation et l'application
du traité et du protocole de 1886: à aucun moment il n’a été
prétendu et il est manifestement impossible d'admettre que les
dispositions de ceux-ci soient des dispositions du traité de 1926.

Finalement, la Cour ne pourrait ici faire plus que constater
que la déclaration de 1926 a laissé les Parties en face du régime
établi par le traité et le protocole de 1886 sans y rien changer, qu'il
appartient donc aux Parties de donner aux dispositions de 1886
la suite qu’elles leur paraissent comporter et que la Cour n’a reçu
des Parties aucun pouvoir de déterminer, à leur place, la suite que
ces dispositions comportent en la présente espèce.

*
* *

Les considérations qui précèdent m'amènent à la conclusion que
la Cour n'a reçu juridiction ni pour connaître au fond de la
réclamation présentée par le Gouvernement hellénique dans
Vaffaire Ambatielos, ni pour examiner et dire s'il existe une obli-
gation pour les Etats en cause de soumettre cette réclamation à
l'arbitrage prévu par le protocole de 1886.

(Signé) BASDEVANT.

52
